Case: 16-50269      Document: 00513826873         Page: 1    Date Filed: 01/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-50269                                   FILED
                                  Summary Calendar                           January 9, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROLANDO ANTONIO ESCAMILLA-ROMERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-596-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Rolando Antonio Escamilla-Romero appeals the
within-guidelines, 57-month sentence imposed for his guilty-plea conviction for
illegal reentry. He contends that his sentence is substantively unreasonable
and greater than necessary to meet the sentencing goals of 18 U.S.C. § 3553(a).
       We review the substantive reasonableness of the sentence for abuse of
discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Escamilla-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50269    Document: 00513826873     Page: 2   Date Filed: 01/09/2017


                                 No. 16-50269

Romero’s arguments fail to rebut the presumption of reasonableness that we
apply to his within-guidelines sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). The district court, which was “in a superior position to
find facts and judge their import under § 3553(a),” was aware of Escamilla-
Romero’s mitigating contentions, but it imposed a sentence within the
guidelines range. Campos-Maldonado, 531 F.3d at 339. We have rejected the
argument that U.S.S.G. § 2L1.2’s double-counting of a prior conviction in the
calculation of a defendant’s offense level and criminal history score necessarily
renders a sentence unreasonable. United States v. Duarte, 569 F.3d 528, 529-
31 (5th Cir. 2009). We have also rejected challenges based on substantive
reasonableness grounded in alleged lack of seriousness of illegal reentry.
United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).          Finally, as
Escamilla-Romero     concedes,   his   argument    that   the   presumption    of
reasonableness should not be applied to his sentence because § 2L1.2 lacks an
empirical basis is foreclosed. See Duarte, 569 F.3d at 530-31; United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       2